Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are pending in this application. Claims 1, 11, and 25 are amended by applicant’s amendment filed 15 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, it recites “based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, performance, fairness, and optimization criteria via the self-evaluation and assessment and 
Regarding Claims 11 and 18, they recite “hierarchical success rates” in the same manner as claim 1.
Regarding Claims 2, 4-5, 7-8, 10, 12-14, 16-17, and 26-31, they are rejected as being dependent on rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, 
Regarding Claim 11, it recites “hierarchical success rates” in the same manner as claim 1.
Regarding Claim 25, it recites “hierarchical success rates” in the same manner as claim 1. In addition, line 9 recites the one or more engines “within the collection.” However, the present claim makes no previous mention of any collection, so it cannot be determined what this term refers to. The present claim makes additional mentions of the collection (e.g. lines 13, 16, and 23). For the purposes of examination under prior art, the examiner will interpret the present claim as including one or more engines that are software entities implemented by the computer-readable program code, with the collection as a term that refers to the group of the engines.
Regarding Claims 2, 4-5, 7-8, 10, 12-14, 16-17, and 26-31, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov et al. (U.S. 2019/0228006, hereinafter “Tormasov”; based on provision application 62/619,144 which fully supports the teachings of the published application) in view of Jain et al. (U.S. 2018/0322004, hereinafter “Jain”), further in view of Sol et al. (U.S. 2016/0019387, hereinafter “Sol”), further in view of Schulman et al. (U.S. 2017/0034192, hereinafter “Schulman”), and further in view of Bonissone et al. (U.S. 2014/0188768, hereinafter “Bonissone”).
Regarding Claim 1, Tormasov teaches a system for real-time dynamic conditioning (fig. 1; ¶ [0003] and [0025]), the system comprising:
one or more artificial intelligence (AI) engines within a collection of one or more engines dynamically performing dynamic conditioning, the one or more engines comprising one or more memory devices with computer-readable program code stored thereon, one or more communication devices connected to a network, and one or more processing devices(figs. 1 and 2, machine learning modules 102; ¶ [0025] – [0026]; also fig. 4 and ¶ [0049] – [0051]), wherein the one or more processing devices are configured to execute the computer-readable program code to:
self-evaluate an output each of the one or more engines via performing policy checks and assessments on each of the one or more engine’s own results (¶ [0029] – [0030] and [0035]—the corrective module in the machine learning module {engine} self-evaluates output of the engine by checking compliance with policies); and

Tormasov further teaches the one or more engines transmitting data to a blockchain for evaluation of the output by external entities (¶ [0031] – [0033] and [0041]), but does not explicitly teach the program code to:
evaluate an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines;
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data;
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution;
inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedure for learning of the emerging misappropriation;
redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet;

cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines;
based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, performance, fairness, and optimization criteria via the self-evaluation and assessment and control of the one or more engines, determine an ensemble organization of a subset of the one or more engines.
However, Jain teaches an artificial intelligence engine evaluating an output from other computer programs, wherein evaluating the output from the other one or more computer programs includes generating synthetic data, performing observations, and/or running compliance checks of the other one or more engines (¶ [0046] and [0052]—a machine learning model performs observations of another computer program and checks for compliance with rules).
These claimed elements were known in Tormasov and Jain and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the artificial intelligence engine evaluating output from other programs of Jain with the external entity evaluating an output of one or more engines of Tormasov to yield the predictable result of evaluating an output from other one or more engines within the collection, wherein evaluating the output from the other one or more engines includes generating synthetic data, performing observations, and/or running compliance checks of the other one or 
Tormasov/Jain teaches application to intrusion detection (Tormasov, ¶ [0003]), but does not specifically teach the program code to:
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data;
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution;
inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedure for learning of the emerging misappropriation; and
redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet;
place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet;
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines;

However, Sol teaches program code to:
generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from one or more engines for dynamic optimization and adversarial configuration of real-time streaming data (¶ [0057] – [0064]—the recognizer generates an authenticity identification procedure that comprises usage data and operational data output from one or more online services {engines}. The authenticity identification procedure recognizes bad traffic {i.e. identifies authenticity or inauthentic traffic} that is used for generating synthetic attacks, so it is for dynamic optimization and adversarial configuration of real-time streaming data);
build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution (¶ [0057] – [0066]—the synthetic attack generator generates synthetic attacks in any of multiple forms such as a misappropriation packet. The packet may be built using logs associated with online services, which is gathered data regarding the misappropriated resource distribution);
inject the synthetic misappropriation packet into one or more engines associated with an authenticity identification procedure for learning of the emerging misappropriation (¶ [0066]—synthetic attacks {misappropriation packets} are injected into online services {engines}, which 
place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet (¶ [0067] – [0069] and [0075]—the learning engines are responsible for self-evaluation and correcting results generating notifications of bad traffic and causing further investigation to be performed).
These claimed elements were known in Tormasov/Jain and Sol and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the synthetic misappropriation process of Sol with the AI engines of Tormasov/Jain to yield the predictable result of the program code to: generate an authenticity identification procedure, wherein the authenticity identification procedure comprises an output from the one or more engines in the collection for dynamic optimization and adversarial configuration of real-time streaming data; build a synthetic misappropriation packet for injection, wherein the synthetic misappropriation packet contains a synthetic version of misappropriated resource distribution identified and built using gathered data regarding the misappropriated resource distribution; inject the synthetic misappropriation packet into the collection of the one or more engines associated with the authenticity identification procedure for learning of the emerging misappropriation; and place responsibility on the learning engines for reporting and evaluation for self-evaluation and correction of results from ingestion of the injected synthetic misappropriation packet. One would be motivated to make this combination for the purpose of protecting users and data by adapting to changing security threats (Sol, ¶ [0002] – [0003]).

redirect and filter adjusted synthetic misappropriation packet to one or more channels from each of the one or more engines, wherein adjusted synthetic misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet; and
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines;
based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, performance, fairness, and optimization criteria via the self-evaluation and assessment and control of the one or more engines, determine an ensemble organization of a subset of the one or more engines.
However, Schulman teaches program code to:
redirect and filter adjusted misappropriation packet to one or more channels from each of one or more engines, wherein adjusted misappropriation packet includes an adjustment based on detection of misappropriation within the synthetic misappropriation packet (¶ [0040], [0045], and [0053] – [0054]—misappropriation packets are adjusted when they are detected by filtering them according to risk criteria and redirecting them to a “sandbox” or mock “honeypot” data and flagged for additional monitoring); and
cross compare the one or more engines to generate a complete misappropriation identification for a learning network comprising the one or more engines (¶ [0046], [0052] – [0054], and [0071]—a monitoring server aggregates data collected from the agents {engines} to compare, generate a complete picture of misappropriation identification, and perform machine learning to prevent misappropriation).

Tormasov/Jain/Sol/Schulman further teaches wherein the cross compare comprises an evaluation of fairness and optimization criteria (Tormasov, ¶ [0029], [0037], and [0041]—models/engines are evaluated for bias {i.e. lack of fairness} and are optimized for nondiscrimination), but does not specifically teach based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, performance, via the self-evaluation and assessment and control of the one or more engines, determine an ensemble organization of a subset of the one or more engines.
However, Bonissone teaches based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, performance, via the self-evaluation and assessment and control of the one or more engines, determine an ensemble organization of a subset of the one or more engines (¶ [0059] – [0060], 
These claimed elements were thus known in Tormasov/Jain/Sol/Schulman and Bonissone and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the engine evaluation and determining an ensemble of Bonissone with the cross compare and criteria of Tormasov/Jain/Sol/Schulman to yield the predictable result of based on the cross compare of the one or more engines, wherein the cross compare comprises an evaluation of hierarchical success rates, accuracy, performance, fairness, and optimization criteria via the self-evaluation and assessment and control of the one or more engines, determine an ensemble organization of a subset of the one or more engines. One would be motivated to make this combination for the purpose of improving accuracy through determination and selection of an optimized ensemble of machine learning models/engines, as discussed by Bonissone, ¶ [0003] – [0004].
Regarding Claim 11, Tormasov teaches a computer-implemented method for real-time dynamic conditioning (fig. 3; ¶ [0003], [0025], and [0044]). Tormasov, Jain, Sol, Schulman, and Bonissone teach the method comprising the steps of the present claim in a similar manner to the operations of the computer-readable program code of claim 1.
Regarding Claim 25, Tormasov teaches a computer program product for real-time dynamic conditioning, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein(fig. 1; ¶ [0003], [0025], and [0054] – [0055]). Tormasov, Jain, Sol, Schulman, and Bonissone teach the computer-readable program code portions comprising executable portions that perform the operations of the present claim in a similar manner to the operations of claim 1.
Regarding Claims 2, 12, and 26, Tormasov/Jain/Sol/Schulman/Bonissone teaches wherein self-evaluating each of the one or more engines further comprises implementing policies on fairness, explainability, and optimization criteria via the self-evaluation and assessment and control of the engine(Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output).
Regarding Claims 4, 13, and 27, Tormasov/Jain/Sol/Schulman/Bonissone teaches fairness and compliance output monitoring comprising generating an implicit internal feedback loop (Tormasov, ¶ [0029] – [0030]—the evaluation and re-training generate an implicit internal feedback loop), where each of the one or more engines evaluates each of the one or more engine’s results over time and generating an explicit external feedback loop where the engines are responsible for evaluation and correcting other engine results (Jain, ¶ [0046] and [0050]—causing the second program {the engine} to stop or perform actions to minimize negative impacts is an external feedback loop).
Regarding Claims 5, 14, and 28, Tormasov/Jain/Sol/Schulman/Bonissone teaches wherein dynamically assigning and changing the responsibilities of the one or more engines 
Regarding Claims 7, 16, and 29, Tormasov/Jain/Sol/Schulman/Bonissone teaches:
identifying a resource distribution being initiated as a non-authentic resource distribution based on the one or more authenticity identification procedures, wherein the non-authentic resource distribution is a misappropriated resource distribution (Sol, ¶ [0028] – [0029]); and
reviewing the misappropriated resource distribution and identifying the misappropriated resource distribution as an emerging misappropriation (Sol, ¶ [0028] – [0029] and [0038]);
redirecting the misappropriated resource distribution to an alternative channel and allow for the misappropriated resource distribution to continue (¶ [0045] – [0055]—detected intrusions {misappropriated resource distributions} are diverted to a sandbox {alternate channel} for monitoring); and
gathering data regarding communication with an individual of the misappropriated resource distribution (¶ [0057] – [0058]).
Regarding Claims 8 and 30, Tormasov/Jain/Sol/Schulman/Bonissone teaches wherein evaluating an output from other one or more engines within the collection further comprising a collaborative/distrusted protocol for assessing the overall quality of a solution, wherein the system assesses the reporting and evaluation responsibilities of the learning engines and dynamically optimizes the system configuration continuously (Tormasov, ¶ [0040] – [0042]—
Regarding Claims 10, 17, and 31, Tormasov/Jain/Sol/Schulman/Bonissone teaches each engine checking explainability of the results of one or more engines (Tormasov, ¶ [0029] – [0033]—the self-evaluation implements policies to remove bias or discrimination {i.e. for fairness}, and re-trains a model for optimization using the self-evaluation. Sending parameters to the blockchain implements explainability by allowing others to see what parameters generated the output) and performing feature importance checks, statistical distribution checks, compliance checks, and accuracy checks of the one or more engines with adversarial test samples (Tormasov, ¶ [0008], [0031], [0037], and [0039]; and Jain, ¶ [0032], [0053], [0060] – [0061], [0086], and [0097] – [0098]).

Response to Arguments
The amendments to claims 1, 11, and 25 are accepted as overcoming some of the previous rejections under 35 U.S.C. 112(b). Note, however, the new and remaining rejections under 35 U.S.C. 112(a) and (b) detailed above, necessitated by the present amendment.
Applicant’s arguments with respect to claims 1-2, 4-5, 7-8, 10-14, 16-17, and 25-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Tormasov, Jain, Sol, and Schulman do not teach all of the new limitations added to claims 1, 11, and 25, new prior art reference Bonissone teaches these new limitations, in combination with Tormasov, Jain, Sol, and Schulman, as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Stanley, III et al. (U.S. 2019/0236485) teaches creating ensembles of machine learning engines and evaluating the performance and attributes of the engines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129